TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00709-CR



                                 Paul Glen McDonald, Appellant

                                                  v.

                                      State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 07-1116-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Paul Glen McDonald pleaded guilty to possession of a controlled substance

and, in accordance with a plea agreement, was sentenced to two years in jail, probated for four years.

After the trial court granted the State’s motion to revoke his probation, appellant filed a notice of

appeal. However, the trial court has certified that the cause is a plea-bargain case and that appellant

has no right of appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 1, 2009

Do Not Publish